The Court directed the Justice to amend his return in 20 days ; and because the return was evasive, and the conduct of the Justice had been disingenuous, they also order* ed, that he pay the costs of the application. They remarked, that they did not consider the amendment of the certiorari necessary; yet the plaintiff might amend it, if he thought-proper. It was plain enough. The Justice had not been misled by it. It commanded him explicitly to return the process and proceedings in a certain cause ; and he had'not mentioned whether there had been any process or proceeding's in the cause before him or not. Had he obeyed the writ in this respect, the judgment must have been returned as a part of the proceedings.
Rule accordingly.